DOWNEY, Judge.
Appellant seeks review of a Final Judgment Granting Possession of an automobile to appellee, pursuant to a prejudgment motion for writ of replevin.
*139We have considered the record presented and the various appellate presentations contained in the briefs and conclude that the trial court erred in entering a final judgment for appellee in the present posture of the case. The provisions of the replevin statute for prejudgment writ of replevin contemplate that the award of possession is made “pending final adjudication of the claims of the parties.” In other words, further proceedings are envisioned to ultimately determine all of the issues pending between the parties. Thus, the case is not ripe for final judgment at this time; further proceedings are in order.
Accordingly, the issuance of the writ of replevin pending the litigation is affirmed. However, those aspects of the judgment that purport to be final are reversed and the cause is remanded for further appropriate proceedings.
AFFIRMED IN PART; REVERSED IN PART with directions.
HERSEY, C.J., and GUNTHER, J., concur.